            Case 2:18-cr-00003-TOR        ECF No. 87        filed 09/21/21      PageID.279 Page 1 of 3
 PROB 12C                                                                          Report Date: September 21, 2021
(6/16)
                                                                                                          FILED IN THE
                                       United States District Court                                   U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON


                                                       for the
                                                                                                 Sep 21, 2021
                                                                                                     SEAN F. MCAVOY, CLERK
                                         Eastern District of Washington

                    Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Augustus Johnley                          Case Number: 0980 2:18CR00003-TOR-1
 Address of Offender:                                                                , Yakima, Washington 98901
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: December 19, 2018
 Original Offense:        Failure to Register as a Sex Offender, 18 U.S.C. § 2250(a)
 Original Sentence:       Prison - 18 months                 Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Michael James Austen Ellis         Date Supervision Commenced: May 22, 2019
 Defense Attorney:        Craig Webster                      Date Supervision Expires: May 21, 2024


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 03/04/2021, 05/28/2021 and 08/06/2021.

The probation officer believes that the offender has violated the following conditions of supervision:
Violation Number        Nature of Noncompliance

             7          Special Condition #7: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Johnley is considered to be in violation of his supervised release
                        conditions by consuming a controlled substance, methamphetamine, on or about September
                        17, 2021.

                        On May 22, 2019, a U.S. probation officer met with Mr. Johnley upon his release from
                        custody. Mr. Johnley reviewed and signed the judgment and sentence, which outlined the
                        conditions of his term of supervised release.

                        On September 17, 2021, Mr. Johnley reported to the probation office and submitted to
                        urinalysis (UA). The specimen was presumptive positive for methamphetamine. The
                        specimen was sent to Alere Toxicology Services (Alere) laboratory for confirmation testing.

                        As of the date of this petition, the results have not been received.
      Case 2:18-cr-00003-TOR            ECF No. 87        filed 09/21/21      PageID.280 Page 2 of 3
Prob12C
Re: Johnley, Augustus
September 21, 2021
Page 2

          8           Special Condition #7: You must abstain from the use of illegal controlled substances, and
                      must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                      no more than 6 tests per month, in order to confirm continued abstinence from these
                      substances.

                      Supporting Evidence: Mr. Johnley is considered to be in violation of his supervised release
                      conditions by consuming a controlled substance, methamphetamine, on or about September
                      20, 2021.

                      On May 22, 2019, a U.S. probation officer met with Mr. Johnley upon his release from
                      custody. Mr. Johnley reviewed and signed the judgment and sentence, which outlined the
                      conditions of his term of supervised release.

                      On September 20, 2021, Mr. Johnley’s substance abuse counselor at the Yakama Nation
                      Tiinawit Program reported that Mr. Johnley provided a urinalysis that was positive for
                      methamphetamine.
          9           Special Condition #6: You must undergo a substance abuse evaluation and, if indicated by
                      a licensed/certified treatment provider, enter into and successfully complete an approved
                      substance abuse treatment program, which could include inpatient treatment and aftercare
                      upon further order of the court. You must contribute to the cost of treatment according to
                      your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                      and treatment provider.

                      Supporting Evidence: Mr. Johnley is considered to be in violation of his supervised release
                      conditions by failing to follow his substance abuse treatment recommendations since on or
                      about September 20, 2021.

                      On May 22, 2019, a U.S. probation officer met with Mr. Johnley upon his release from
                      custody. Mr. Johnley reviewed and signed the judgment and sentence, which outlined the
                      conditions of his term of supervised release.

                      On September 20, 2021, Mr. Johnley’s substance abuse counselor at the Yakama Nation
                      Tiinawit Program reported that Mr. Johnley was in noncompliance with his treatment plan
                      due to having two positive methamphetamine tests in a span of 4 days.

The U.S. Probation Office respectfully recommends the Court incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      September 21, 2021
                                                                             s/Arturo Santana
                                                                             Arturo Santana
                                                                             U.S. Probation Officer
        Case 2:18-cr-00003-TOR      ECF No. 87     filed 09/21/21    PageID.281 Page 3 of 3
Prob12C
Re: Johnley, Augustus
September 21, 2021
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X ]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Thomas O. Rice
                                                                    United States District Judge
                                                                     September 21, 2021
                                                                    Date
